DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract discloses a pressure detection device and the components it includes, however the abstract fails to disclose an improvement made by the pressure detection device to the art. Is it more efficient? Is it more compact? Does it have a longer operational life?  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Pressure Detection Device Including Suppressing Variations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 4-6  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Surpass Industry Co, LTD EP3203204 (hereinafter “Surpass”).
Regarding claim 1, Surpass discloses a pressure detection device (device-100) comprising: a pressure detection unit (unit-10) configured to detect a pressure of a fluid; a flow passage unit (unit-20) in which a flow passage through which the fluid flows is formed; and a mounting unit (Paragraph 0029, Fig 1) configured to removably mount the flow passage unit on the pressure detection unit, wherein the pressure detection unit includes: a pressure detecting diaphragm (diaphragm-12a) configured to be displaced in accordance with a pressure transmitted from the flow passage unit (Paragraph 0038, Fig 2), and a pressure transmitting member (portion-11) arranged at a center part of a first surface of the pressure detecting diaphragm, protruding toward the flow passage unit along a first axis orthogonal to the pressure detecting diaphragm, and having a top surface orthogonal to the first axis (paragraph 0035), wherein the flow passage unit includes a flow passage diaphragm (diaphragm-22) configured to be displaced in accordance with a pressure of the fluid flowing through the flow passage, and wherein a displacement of the flow passage diaphragm in contact with the top surface is transmitted to the pressure detecting diaphragm via the pressure transmitting member in a state where the flow passage unit is mounted on the pressure detection unit by the mounting unit (Paragraph 0031).
Regarding claim 2, Surpass discloses the pressure detection unit (unit-10) includes a sensor body (housing-17) having the pressure detecting diaphragm, the pressure transmitting member, and a base part to which the pressure detecting diaphragm is attached, and a housing member configured to house the sensor body and, in a state where a first region including the center part of the pressure detecting diaphragm is exposed, come into contact with a second region located on the outer circumference side of the first region, wherein the housing member has a contact surface in contact with an end region of the flow passage diaphragm in a state where the flow passage unit is mounted on the pressure detection unit by the mounting unit, and wherein a first length along the first axis from the first surface to the top surface is 1.0 time or greater and 1.3 times or less of a second length along the first axis from the first surface to the contact surface. (Paragraph 0028-0105)
Regarding claim 4, Surpass discloses the flow passage unit has a cylindrical communication hole extending along a second axis orthogonal to the flow passage and communicating with the flow passage, wherein the communication hole is closed by the flow passage diaphragm, and wherein the outer diameter of the pressure transmitting member is 0.2 times or greater and 0.6 times or less of the inner diameter of the communication hole. (Paragraph 0087)
Regarding claim 5, Surpass discloses the base part has a cylindrical opening hole extending along the first axis, wherein the opening hole is closed by the pressure detecting diaphragm, and wherein the outer diameter of the pressure transmitting member is 0.2 times or greater and 0.5 times or less of the inner diameter of the opening hole. (Paragraph 0087)
Regarding claim 6, Surpass discloses the pressure detection unit (unit-10) has a urging unit configured to generate urging force to urge the pressure detecting diaphragm toward the flow passage diaphragm along the first axis, and wherein the mounting unit mounts the flow passage unit on the pressure detection unit in a state where the top surface of the pressure transmitting member is in contact with the flow passage diaphragm under the urging force generated by the urging unit. (Paragraph 0043)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Surpass Industry Co, LTD EP3203204 (hereinafter “Surpass”) in view of Abo EP3444582.
Regarding claim 3, Surpass discloses a pressure detection device according to claim 1.
However, Surpass fails to disclose the pressure detection unit has four distortion resistor units joined to a second surface of the pressure detecting diaphragm and connected to form a Wheatstone bridge circuit, and wherein the four distortion resistor units are joined to a region of the second surface except for the center part. Abo the pressure detection unit has four distortion resistor units (four resistance portions-12b) joined to a second surface of the pressure detecting diaphragm and connected to form a Wheatstone bridge circuit, and wherein the four distortion resistor units are joined to a region of the second surface except for the center part. (Fig 4, Paragraph 0035-0079)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Abo into Surpass for the purpose of increasing detection accuracy. The modification would allow for comparing multiple strain measurements at different locations to increase pressure accuracy.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        

/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855